993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Eugene ANDERSON, Plaintiff-Appellant,v.CHESAPEAKE CORRECTIONAL CENTER;  V. L. Gordon, Captain;John H. Newhart, Sheriff, Defendants-Appellees.
No. 92-7275.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-92-679-2)
Paul Eugene Anderson, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Paul Eugene Anderson appeals the district court's dismissal of this 42 U.S.C. § 1983 action without prejudice for failure to pay the assessed filing fee.  The district court ordered Anderson to pay a partial filing fee of $29.55, which equalled 15 percent of the deposits into his inmate account during the six months preceding filing plus the balance in the account at the beginning of the six-month period.  Finding that the district court properly complied with the procedures approved in  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice,1 we deny leave to proceed in forma pauperis and dismiss the appeal.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


1
 Although the district court docket sheet states that the dismissal was with prejudice, the district court's order reflects that the dismissal was without prejudice.  Accordingly, we find that the dismissal was without prejudice


2
 We note that Anderson contends that he did not receive a copy of the district court's order assessing the fee.  Because the dismissal was without prejudice, however, Anderson may refile his action within the period prescribed by the statute of limitations